Citation Nr: 1223777	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  10-06 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to an initial compensable disability rating for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to June 1988.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision by the St. Petersburg, Florida Regional Office (RO) of the United States Department of Veterans Affairs (VA). 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims. A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of service connection for a blood disorder, including leukemia, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. Bilateral hearing loss disability originated during the Veteran's active service.

2. Throughout the initial rating period, the Veteran's hypertension has been manifested by systolic pressure predominantly 160 or more.



CONCLUSIONS OF LAW

1. Bilateral hearing loss disability was incurred in active service. 38 U.S.C.A. §§ 1110, 1111, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2011).

2. The criteria for a 10 percent rating, but not higher, for hypertension have been met throughout the initial rating period. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in response to his claim for service connection for bilateral hearing loss disability. In addition, as explained below, the evidence currently of record is sufficient to establish the Veteran's entitlement to service connection for bilateral hearing loss disability. Therefore, no further development is required before the Board decides that claim.

With respect to the claim for a higher initial disability rating for hypertension, the record reflects that the Veteran was provided all required notice in a letter mailed in January 2008, prior to the initial adjudication of the claim August 2008. In addition, service treatment records and all available post-service medical evidence identified by the Veteran have been obtained. In addition, the Veteran was afforded appropriate VA examinations. In January 2012, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge. Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the claim.

Bilateral Hearing Loss Disability

The Veteran contends that his bilateral hearing loss disability began during his active service. He reports that he was exposed to noise during service.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Veterans are presumed to be in sound medical condition at the time of entry into service except for defects actually noted when examined for entry into service.  This presumption of soundness can be rebutted by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304; see also VAOPGCPREC 3-2003 (July 16, 2003).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service." The Court explained that:

[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). For VA to deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

There is no record of a service entrance examination. During service, audiometric testing performed in 1974, 1977, 1978, 1984, and 1988 showed that the Veteran had bilateral impaired hearing to a the degree required to constitute a disability under 38 C.F.R. § 3.385. Specifically, on those tests the auditory thresholds at 4000 Hertz were greater than 40 decibels in both ears.

The Veteran filed in January 2008 his claim for service connection for several disorders, including hearing loss. He had a VA audiology examination in May 2008. The RO asked that the examination report include an opinion regarding the likely etiology of any current hearing loss. Testing showed bilateral impaired hearing disability as defined under 38 C.F.R. § 3.385. The examiner provided a diagnosis of bilateral sensorineural hearing loss. The examiner reported having reviewed the Veteran's claims file. The examiner noted that the file did not include records of any hearing testing at the time of the Veteran's entrance into service. The examiner found that the service medical records showed hearing impairment from 1974 forward. The examiner stated that without earlier records, he could not determine whether the hearing loss found in service existed before service, and therefore could not assess the relationship between hearing loss found in service and exposure to noise during service.

In a May 2009 statement, the Veteran reported that he was exposed to noise from large and small weapons during his service in Vietnam, and was exposed to noise from ship repairs while he was stationed aboard a repair ship. In the January 2012 Travel Board hearing, the Veteran again stated that he was exposed to noise during service. He indicated that after service he did not have substantial noise exposure. He stated that his post-service employment included work as a hospital administrator.

There is no evidence that the Veteran was noted to have hearing loss on entrance into service. The Board therefore presumes that his hearing was sound when he entered service. There is not clear and unmistakable evidence that the hearing impairment that was found during the Veteran's service existed prior to service and was not aggravated by service. Therefore, the presumption that his hearing was sound at entrance into service is not rebutted.

Testing of the Veteran's hearing during service showed disabling hearing impairment. Post-service testing shows ongoing hearing impairment. The evidence supports a finding that the Veteran's bilateral hearing loss was incurred in service. Accordingly, service connection is warranted for the Veteran's bilateral hearing loss disability.

Hypertension

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (rating schedule), 38 C.F.R. Part 4 (2011). The percentage ratings contained in the rating schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The rating schedule provides for evaluating hypertension as follows:

Diastolic pressure predominantly 130 or more  ... 60 percent

Diastolic pressure predominantly 120 or more  ... 40 percent

Diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more  .............. 20 percent

Diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control  ............................... 10 percent

38 C.F.R. § 4.104, Diagnostic Code 7101.

In addition, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2011).

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes. Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

In the August 2008 rating decision on appeal, the RO granted service connection for the Veteran's hypertension and assigned a noncompensable rating for the disability, effective January 9, 2008.

The Veteran received treatment during service for hypertension. He submitted records of private treatment from 2004 to 2011 that show ongoing treatment for hypertension.

In a May 2008 VA hypertension examination, the Veteran reported that since the 1980s he had been on medication continuously to address his hypertension. The examiner recorded three measurements of Veteran's blood pressure: 176/84, 161/86, and 171/82. The examiner noted that continuous medication was needed to control hypertension, and indicated that the Veteran's blood pressure was poorly controlled.

In his 2012 hearing, the Veteran reported ongoing treatment for hypertension. He stated that his hypertension was not under control, despite medication. He noted having had systolic pressure readings above 170 on his VA hypertension examination. 

The Veteran's chronic hypertension has required continuous medication, and nonetheless has not been under control. The VA examination showed systolic pressure predominantly more than 160. The evidence shows that from the 2008 effective date for service connection forward his hypertension has met the criteria for a 10 percent rating. His diastolic pressure has not been predominantly 110 or more, and his systolic pressure has not been predominantly 200 or more, so his hypertension has not met the criteria for a rating higher than 10 percent.

Consideration has been given to assigning a staged rating in excess of 10 percent; however, at no time during the period in question has the disability warranted more than a 10 percent rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered whether the claim should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) (2011). In determining whether a case should be referred for extraschedular consideration, the Board must compare the level of severity and symptomatology of the claimant's disability with the established criteria provided in the rating schedule. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating under the schedule is adequate, and it is not necessary to refer the case for extraschedular consideration. Thun v. Peake, 22 Vet. App. 111, 115 (2008). In this case, the manifestations and extent of the Veteran's hypertension are contemplated by the criteria in the rating schedule. Therefore, referral of the claim for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to a 10 percent disability rating, but not higher, for hypertension is granted throughout the initial rating period, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


